Cole, J.
1. Highways: uncertainty in establishment. — The only point presented for our decision, is, as to the admissibility of the two records in evidence. The plat and survey record shows the same _ . beginning and terminus, as the road record shows the petition to ask for; and the line as surveyed shows substantially the same route as petitioned for; the variations from a direct line are but slight and immaterial, and may have been occasioned and required by natural obstacles. The termini are, beyond question, sufficiently certain, under the rule, id cerium est q_uod eertum reddipotest.
2. Evidence: road record. That the petition for the road was not offered, and would no't be, constitutes no valid objection to the admission of the road record, when it appears therefrom) as this case, that such petition was presented, filed and acted upon. Davenport Mut. Sav. F. and L. Asso. v. Schmidt, 15 Iowa, 213; The State v. Berry, 12 id., 58. See, also, Revision of 1860, § 1120 (2512). “The future proceedings of all officers and of all courts of limited and inferior jurisdiction within this State shall, like those of general and superior jurisdiction, be presumed regular except in regard to matters required to be entered of record, and except when otherwise expressly declared.”
Reversed.